Kellogg, J.
Courts of justice have, with jealous care, endeavored to protect every branch of the government from all illegitimate and sinister influences and agencies; and it has been settled by a series of decisions, uniform in their reason, spirit, and tendency, that an agreement in' respect to services as a lobby agent, or for the salé'by an individual of his personal influence and solicitations, to procure the passage of a public or private • law by the legislature, is void as being prejudicial to sound legislation, manifestly injurious to the interests of the state, and in express and unqestionable contravention of public policy. Clippenger v. Hepbaugh, 5 Watts & Serg. (Penn.) 315. Wood v. McCann, 6 Dana (Kentucky) 366. Marshall v. Balt. & *281Ohio R. R. Co., 16 Howard (U. S. Sup. Ct.) 314. Harris v. Roof’s Executors, 10 Barb. (Sup. Ct.,) 489. Rose et al. v. Truax, 21 ib. 361. Bryan v. Reynolds, 5 Wisconsin 200. The principle of these decisions has' no respect to the equities between the parties, but is controlled solely by the tendency of the contract; and it matters not that nothing improper was done, or was expected to be done, under it.t 1 he law will not concede to any man however honest he maybe, the privilege of making a contract which it would not recognize when made by designing and corrupt men. A person may, without doubt, be employed to conduct an application to the legislature as well as to conduct a suit at law, and“may contract for, and receive, pay for his services in preparing and presenting a petition or other documents, in collecting evidence, in making a statement or exposition of facts, or in preparing and making an oral or written argument, provided all these are used, or designed to be used, either before the legislature itself, or some committee thereof, as a body ; but he cannot with propriety be employed to exert his personal influence, whether it be great or little, with individual members, or to labor privately in any form with them, out of the legislative halls, in favor of or against any act or subject of legislation. The personal and private nature of the services to be rendered is the point of illegality in this class of cases. Sedgwick v. Stanton, 14 New York, (4 Kernan) 289. Our government, in theory, is founded on the most exalted public virtue, and the principle which forbids the legal recognition of any contract for such services is so essential to the purity of the government, and is so firmly established as a rule of public policy, that it requires no vindication. It has not been questioned by counsel in argument, and no member of the court has had any doubt in respect to its propriety, or any hesitation iu recognizing its authority. It is equally well settled that where a contract is an entire one, and contains an element which is legal, and one which is void as being against public policy, it cannot be sifted, so that the legal service rendered under it, or in its pursuit, can be separated from the illegal service, and a recovery had for so much of the service as would, if considered by itself, be adjudged to be legal. If any part of an indivisible promise, or any part of an *282indivisible consideration for a promise, is illegal, the whole is void, and no action can be maintained on it. Chitty on Contracts, 536, c; Fillson’s trustee v. Himes, 5 Penn. 452; Rose et al. v. Truax, ubi supra.
The plaintiff seeks to recover in this action for services rendered by him before the legislature of this state in the year 1853, in aid of an application for a charter for a bank at Royalton, under a contract or agreement made with him by the defendant; and he relies upon the contract as the only ground for the defendant’s liability. The important question in the case, therefore, is, whether the contract relied on to support the plaintiff’s claim contained any illegal element or feature ; and this must be determined by the facts reported by the auditor in reference to the character of the services which the contract called for, as understood by the parties. On this point in the case, we have not had entire unanimity in our conclusions ; but our difference of opinion arose exclusively upon the interpretation of the auditor’s report, and not upon any principle applicable to the facts stated by the auditor.
In the case of Newman v. Cole, 3 Esp. 253, it was held that assumpsit would not lie to recover back money deposited for the purpose of being paid to a person for his interest in soliciting a pardon for a person under sentence of death, and, on the case being opened, Lord Eldon, Ch. J., expressed a doubt whether the action was maintainable, “ saying that he would hold the plaintiff to very strict proof of the means used to procure the pardon.” The reason and spirit of this remark is, in our judgment, especially applicable to claims for services like those charged in the plaintiff’s account. Such services should clearly appear to be legitimate, or they cannot be recognized as the basis of a legal claim. The auditor has found that the contract was a promise on the part of the defendant to pay the plaintiff five hundred dollars “ in consideration that the plaintiff engaged to labor faithfully before the legislature of 1853 for a charter of a bank at Royalton.” This statement of the contract, taken by itself, throws but very little light on the character of the services which the plaintiff expected or undertook to render, and is consistent with the claim that no illegal service was contemplated or stipu*283lated for by the contract; but the auditor has also found that while no contract was made that the plaintiff should use any specific means to effect his purpose, “ he was expected to, and did, solicit members of the legislature in behalf of his project as he had opportunity.” A majority of the court are of opinion that this statement is equivalent to an express finding by the auditor that the contract, as understood by the parties, contemplated the use or exercise by the plaintiff of his personal solicitations and influence with individual members of the legislature in support of the application which he was employed to favor and promote ; and the other facts reported by the auditor, if they do not strengthen this conclusion, cannot be regarded as impairing it, or as furnishing any aid to the plaintiff’s claim. The only services rendered by the plaintiff which are stated or described by the auditor in his report are clearly such as cannot be made the subject of a legal claim. The law lends no sanction or support to contracts for such services, but leaves the party who seeks the wages for his service to rely on the honorary obligation alone. It is not within the province of courts of justice to balance or adjust the equities growing out of such transactions. In this view of the contract under which the plaintiff’s services were rendered, it is apparent that it contained an illegal element, and was, for that reason, wholly void. As the plaintiff’s claim rests upon no other ground for support, there can be no recovery upon it.
Judgment of the county court in favor of the defendant, upon the auditor’s report, affirmed.